Case 1:18-cr-00713-JMF Document 77-2 Filed 03/28/20 Page 1 of 3
Case 1:18-cr-00713-JMF Document 77-2 Filed 03/28/20 Page 2 of 3
         Case 1:18-cr-00713-JMF Document 77-2 Filed 03/28/20 Page 3 of 3
individualized inquiries, please do not hesitate to contact Ms. McFarland or Ms. Pratesi. Finally,
as the nationwide, regional, and local guidance is subject to evolve on a frequent basis, so further
updates can be provided when substantial changes to this information occur.

                                                      Sincerely,




                                                  �le
                                                  Warden
                                                  MCCNewYork
